Citation Nr: 0307047	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  95-21-754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.



THE ISSUE

Entitlement to an increased rating for the service-connected 
keratosis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to May 
1963 and from May 1964 to March 1983.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 RO decision that denied 
the veteran's claim for an increased (compensable) rating for 
the service-connected keratosis involving the forearms, 
parietal area, and right thigh.  

In April 1997, the Board remanded the case to the RO for 
additional development, to include adjudication of an 
additional claim of service connection for other skin 
lesions.  

In an August 1998 decision, the RO assigned a 10 percent 
rating for service-connected keratosis involving the 
forearms, parietal area, right thigh, and other areas, 
effective on April 27, 1990.  

(By this decision, as well as in a February 1999 Supplemental 
Statement of the Case, the RO notified the veteran of the 
grant of service connection for the additionally claimed skin 
disability.)  

In June 2000, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  





FINDING OF FACT

The veteran's service-connected skin disorder is manifested 
by 6-8 patches of actinic keratoses located on the scalp; 
substantial lesions over other areas of the body had been 
removed either surgically or by application of liquid 
nitrogen.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected keratosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Codes 7800-7806, 7819 
(2001 and 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from October 1956 to May 
1963 and from May 1964 to March 1983.  

A careful review of the veteran's service medical records 
shows treatment for skin lesions, beginning in 1973 with a 
nevus under the right arm and a sebaceous cyst on the back.  
In 1976, a sessile lesion was excised from the right temple, 
and a pathology report indicates that it was marked by 
hyperkeratosis with parakeratosis, acanthosis, and 
papillomatosis.  

In August 1982, the veteran was treated with liquid nitrogen 
for multiple warts and keratoses on the body.  On a February 
1983 retirement physical examination, the veteran's skin was 
normal.  

On an August 1983 examination for VA compensation purposes, 
there were multiple brown plaque-like lesions on the 
forearms, two purple vesicular lesions on the head (parietal 
area), and a lesion on the inner aspect of the right thigh.  
The diagnosis was that of keratosis.  

In a February 1985 decision, the RO granted service 
connection and assigned a noncompensable rating for keratosis 
involving the forearms, parietal area, and right thigh.  

On a September 1989 examination for VA compensation purposes, 
the veteran's skin was within normal limits.  

In a July 1990 letter, the veteran indicated that he 
continued to have skin problems.  He stated that most of his 
warts and lesions had been removed by freezing or burning but 
that he had some growths removed surgically.  He enclosed 
photos taken before and after surgery in June 1990 to remove 
a lesion in the right axilla.  

In an October 1990 statement, the veteran claimed that his 
skin condition had worsened, as evidenced by the appearance 
of a lesion under his right arm that necessitated removal in 
June 1990.  

In an April 1994 statement, the veteran stated that he 
continued to require surgery to remove warts and skin 
lesions.  He submitted records to show that he had tumors 
removed from his back and right temple in July 1993.  He 
alleged that he currently had nine lesions under observation, 
which would require surgical removal when they start to 
change colors or grow rapidly.  

In a July 1994 decision, the RO denied the veteran's claim 
for an increased (compensable) rating for the service-
connected keratosis involving the forearms, parietal area, 
and right thigh.  

In an August 1994 Substantive Appeal, the veteran contended 
that consideration had not been given to extensive lesions or 
marked disfigurement accompanied by itching, as this rating 
criteria applied to his claim for an increased rating.  Also, 
he stated that his disability rating had been determined 
without a medical examination to ascertain the extent and 
location of his lesions.  

He stated that he presently had lesions on his forehead, 
right cheek, below his left eye, and neck.  He stated that he 
also had nine lesions on his left forearm and seven lesions 
on his right forearm, which were exposed when he wore short-
sleeved shirts.  He stated that he had an additional 23 
lesions on unexposed areas of his body, to include one on his 
head that bled sometimes and one on his penis that became 
irritated and caused pain.  He contended that a 30 percent 
rating was warranted.  

On a September 1995 dermatological examination for VA 
compensation purposes, the veteran reported that, in July 
1993, he had two skin growths removed surgically from his 
right temple and his back.  His present complaints included 
itching.  On examination, there was a 3 mm. purple-red papule 
on the right parietal scalp, and there were multiple greasy 
brown stuck-on papules on the right upper back, left wrist, 
and left knee.  The assessments were those of senile angioma 
(right parietal scalp) and multiple seborrheic keratoses.  
The veteran requested excision of the lesion on the scalp.  

In April 1997, the Board remanded the case to the RO for 
additional development, to include adjudication of an 
additional claim of service connection for other skin 
lesions.  

In a letter dated in July 1997, the veteran stated that, 
since his discharge from service in 1983, he received 
treatment for skin lesions from a U.S. Army Hospital in 
Italy.  The RO subsequently requested and obtained these 
records.  

The RO also requested the American Embassy in Rome, Italy to 
schedule the veteran for a medical examination for VA 
compensation purposes.  In a November 1997 letter to the RO, 
the American Embassy stated that the veteran no longer 
resided in Italy and that his present address was unknown.  

In December 1997, the RO received the veteran's medical 
records from the U.S. Army Hospital (i.e., US Military 
Facilities) in Italy, covering the period of 1983 to 1997.  
The records show removal of multiple keratoses, lesions, and 
warts by surgery and freezing.  In September 1983, it was 
noted that the veteran had multiple patches of keratoses on 
his arms.  He was prescribed a medicated cream to be taken 
daily.  

In April 1990, the veteran requested evaluation of a mole in 
the right axilla.  In June 1990, he underwent excision and 
biopsy of a right axillary lesion.  A pathology report 
indicates that it was seborrheic keratosis.  In December 
1990, the veteran underwent excision and biopsy of a skin 
lesion in the right neck area.  A pathology report indicates 
that it was mild hyperkeratosis, acanthosis, and perivascular 
chronic inflammation.  

In May 1991, the veteran received liquid nitrogen treatment 
for a wart on the left side of the nose, a wart on the left 
side of the neck, and two warts on the right side of the 
neck.  In July 1993, hemangioma lesions were removed from the 
right temple/forehead and back.  

In an August 1998 decision, the RO assigned a 10 percent 
rating for service-connected keratosis involving the 
forearms, parietal area, right thigh and other areas, 
effective on April 27, 1990.  

(By this decision, as well as in a February 1999 Supplemental 
Statement of the Case, the RO notified the veteran of the 
grant of service connection for the additionally claimed skin 
disability.)  

The Army medical clinic records show that, in March 1999, the 
veteran underwent surgical removal of two moles from his 
face, located in the right temple area and on the forehead.  
The right temple lesion was consistent with seborrheic 
keratosis, and liquid nitrogen treatment was advised later.  
The central forehead lesion was consistent with light 
intradermal nevus or pigmented basal cell.  

In a letter dated in March 1999, the veteran corrected some 
misinformation contained in the February 1999 Supplemental 
Statement of the Case, stating that the embassy did not 
contact him for a medical examination in 1997 and that his 
address and phone number in Italy had not changed in over 12 
years.  He added that earlier that month he had two moles 
removed from his face at a U.S. Army Hospital in Italy.  

The Army medical clinic records show that, in October and 
November 1999, the veteran received liquid nitrogen treatment 
for moles on the hand, forehead and on the right side of the 
head near the hairline.  

In May 2000, the veteran presented for "wart removal."  An 
examination showed actinic keratoses on the face and scalp, 
scales on the back, and scattered cherry hemangiomas on the 
chest.  The keratoses and scales were treated with liquid 
nitrogen.  

In June 2000, the Board remanded the case to the RO for 
additional development.  

In response to a July 2000 RO request for medical treatment 
information, the veteran in August 2000 stated that he 
received all of his treatment for his service-connected skin 
condition from a military facility -- the U.S. Army Health 
Clinic in Italy.  The RO subsequently requested and obtained 
these records.  

On a September 2000 examination for VA compensation purposes, 
the veteran reported that, in the past two years, he had had 
numerous warts and moles removed.  His present complaints 
included warts and moles.  On examination of the skin, there 
were no significant lesions noted.  

In a March 2002 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act (VCAA), to include the duties 
of the VA pursuant to the Act and what additional evidence or 
information was still needed from him.  

In an August 2002 letter, the RO informed the veteran about 
what was being done for him in regard to his increased rating 
claim (i.e., rescheduling him for a compensation examination) 
and what was needed from him in regard to his claim.  

A September 2002 Army clinic medical record indicates that 
the veteran presented for removal of skin tags and moles.  An 
examination showed six patches of actinic keratoses on his 
scalp, as well as skin tags.  The skin tags were excised from 
the left axilla.  There were no complications.  

On a September 2002 examination for VA compensation purposes, 
the veteran reported the removal of skin tags and moles in 
September 2002.  He reported that, since 1972, he had 250 
actinic and seborrheic keratoses and moles removed.  He did 
not present with any particular symptomatic skin complaints.  

On examination of the skin, there were 6-8 apparent actinic 
keratoses on the scalp.  It was noted that all other 
substantial lesions had been removed.  The diagnosis was that 
of actinic keratoses.  

In a December 2002 Supplemental Statement of the Case, the RO 
notified the veteran about amendments to the rating criteria 
for evaluating skin disabilities.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in July 1994, November 1995, and August 
1998), Statement of the Case (in August 1994), Supplemental 
Statements of the Case (in November 1995, February 1999, and 
December 2002), and in a letter in March 2002, the RO has 
notified him of the evidence needed to substantiate his 
claim.  

Further, in the March 2002 letter, the RO informed the 
veteran of what information or evidence was needed from him 
and what the RO would do to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from a 
military hospital center in Italy).  

The RO has also sought and obtained examinations, to include 
those conducted in September 2000 and September 2002, 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Although VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) does not provide rating criteria specifically for the 
veteran's service-connected keratosis, the law provides that 
an unlisted condition is rated analogously to a closely 
related disease or injury.  38 C.F.R. § 4.20.  

The veteran's service-connected keratosis involving the 
forearms, parietal area, right thigh, and other areas was 
rated as 10 percent disabling, by analogy, under 38 C.F.R. § 
4.118, Diagnostic Codes 7819-7806.  

Under 38 C.F.R. § 4.118, Code 7819, benign new growths of the 
skin are evaluated on the basis of any related scars, 
disfigurement, etc.  The code further indicates that, unless 
otherwise provided, rate codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  A note 
following the code provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  

Under 38 C.F.R. § 4.118, Code 7806 for eczema, a 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is warranted for constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  

Other potentially applicable rating criteria include 38 
C.F.R. § 4.118, Diagnostic Code 7800.  Under Code 7800, a 10 
percent rating is warranted for moderately disfiguring scars 
of the head, face or neck.  A 30 percent rating is warranted 
for severely disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  

A note following the Diagnostic Code provides that, when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent rating 
to 50 percent, and the 10 percent rating to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

Additionally, a 10 percent rating is warranted for 
superficial scars that are poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Scars may also be evaluated on 
the basis of any related limitation of function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

During the course of the veteran's appeal, the regulations 
pertaining to rating skin disorders were revised, effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590, 45,596-99 (July 
31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 
(September 16, 2002), (to be codified at 38 C.F.R. § 4.118).  

Under the new Diagnostic Code 7819, benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.  

Under the new Diagnostic Code 7806, for dermatitis or eczema, 
a 10 percent rating is warranted for a skin condition that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  

A 30 percent rating is warranted for a skin condition that is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The code provides that, 
alternatively, the skin condition can be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

Under the new Diagnostic Code 7800, for disfigurement of the 
head, face, or neck, a 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  

A 50 percent rating is warranted for a skin condition with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  

The Diagnostic Code also provides the following notes:  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:  

1.	Scar 5 or more inches (13 or more cm.) in length.  
2.	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
3.	Surface contour of scar elevated or depressed on 
palpation. 
4.	Scar adherent to underlying tissue. 
5.	Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
6.	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
7.	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
8.	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2):  Tissue loss of the auricle under DC 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), are rated as appropriate.

Note (3):  When evaluating under these criteria, unretouched 
color photographs are taken into consideration.  

Under the new Diagnostic Code 7801, a 10 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are deep or that cause limited motion, and that involve area 
or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted for scars, other than the head, 
face, or neck, that are deep or that cause limited motion, 
and that involve area or areas exceeding 12 square inches (77 
sq. cm.).  

The notes to the Diagnostic Code provide that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part, and that a deep scar is one associated 
with underlying soft tissue damage.

Under the new Diagnostic Code 7802, a 10 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are superficial, that do not cause limited motion, and that 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  

The notes to the Diagnostic Code provide that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part, and that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the new Diagnostic Code 7803, a 10 percent rating is 
warranted for superficial, unstable scars.  The notes to the 
code provide that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar, and that a superficial scar is one not associated with 
underlying soft tissue damage.  

Under the new Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars that are painful on 
examination.  The notes to the code provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that, in this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  

Under the new Diagnostic Code 7805, scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  

As the veteran's claim for an increased rating for keratosis 
involving the forearms, parietal area, right thigh, and other 
areas was pending when the regulations pertaining to skin 
disorders were revised, he is entitled to the version of the 
law most favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

After careful consideration of all the evidence and the old 
and revised criteria for rating skin disabilities, the Board 
finds that the veteran's service-connected keratosis is 
properly rated as being no more than 10 percent disabling.  

In considering the veteran's service-connected keratosis 
under the old rating criteria, it is noted that he is 
currently evaluated at the maximum rating allowable under old 
Codes 7803 and 7804.  

Furthermore, there is no objective medical evidence that his 
skin disorder is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, for a 30 percent 
rating under old Code 7806.  One examination report indicates 
a complaint of itching; however, a review of the entire file 
does not show that there is constant itching.  

The medical record does show that the veteran has had 
numerous lesions on various areas of his body, and these 
lesions would, by now, have been considered extensive if they 
had not systematically been removed over the years.  However, 
there were no significant lesions found on the September 2000 
examination, and on the most current examination in September 
2002 the veteran only had 6-8 patches of actinic keratoses on 
his scalp.  

Furthermore, the veteran does not meet the criteria for a 30 
percent rating under old Diagnostic Code 7800.  While the 
veteran has had lesions removed from his face, there has been 
no medical evidence that his skin disorder is productive of 
severely disfiguring scars of the head, face, or neck.  

It is also noted that there have been no medical evidence, 
nor any complaints, pertaining to scars related to the 
veteran's skin disorder that are productive of functional 
limitation of the body parts affected, as contemplated in the 
rating criteria for old Diagnostic Code 7805.  

In considering the veteran's service-connected keratosis 
under the new rating criteria, it is noted that he is 
currently evaluated at the maximum rating allowable under new 
Diagnostic Codes 7802, 7803, and 7804.  

Furthermore, there is no objective medical evidence that his 
skin disorder involves 20 to 40 percent of either his entire 
body or exposed areas, or that it required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, for a 30 percent rating 
under new Diagnostic Code 7806.  

The medical records show that the veteran periodically had 
skin lesions removed, either by outpatient surgery or by 
application of liquid nitrogen; however, such treatment did 
not last for a total duration of six weeks or more in the 
past year or during any one year period.  

Furthermore, the veteran does not meet the criteria for a 30 
percent rating under new Diagnostic Code 7800.  There is no 
medical evidence, or complaints, that the lesions removed 
from the veteran's face are productive of visible or palpable 
tissue loss, gross distortion or asymmetry of one feature or 
paired sets of features, or at least two of the 
characteristics of disfigurement listed under that code.  

Additionally, there is no medical evidence, nor any 
complaints, pertaining to scars related to the veteran's skin 
disorder that are deep, cause limited motion, and that are 
involve an area or areas exceeding 12 square inches, located 
other than on the head, face, or neck, for a 20 percent 
rating under new Code 7801.  

As noted on the September 2000 and September 2002 
examinations, the only significant lesions were those noted 
on the scalp.  Further, there is no medical evidence, nor any 
complaints, pertaining to scars related to the veteran's skin 
disorder that are productive of functional limitation of the 
body parts affected, as contemplated in the rating criteria 
for new Diagnostic Code 7805.  In sum, there is no basis for 
an increased rating for the veteran's service-connected 
keratosis under any code of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  

In conclusion, the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
veteran's service-connected keratosis involving the forearms, 
parietal area, right thigh, and other areas.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected keratosis is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

